UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of November 2010. Commission File Number: 000-53684 CSR plc (Translation of registrant's name into English) Churchill House Cambridge Business Park Cowley Road Cambridge CB4 0WZ United Kingdom Tel: +44 (0) 1223 692000 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F [X]Form 40-F [_] Indicate by checkmark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(l): Indicate by checkmark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes [_]No[x] If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): Not Applicable Information furnished on this form: Regulatory announcements: Purchase of own shares by the registrant and notification of changes to other board appointments of an existing non-executive director of the registrant. EXHIBITS Exhibit No. Description Regulatory announcement dated November 3, 2010 relating to the purchase by the registrant of its own shares. Regulatory announcement dated November 3, 2010 relating to notification of changes to other board appointments of an existing non-executive director of the registrant. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CSR plc (Registrant) Date: November 3, 2010 By: /s/ Brett Gladden Brett Gladden Company Secretary Exhibit 1.1 Purchase of own shares RNS Number : 5093V CSR plc 03 November 2010 3 November 2010 CSR plc ("CSR") Purchase of own shares On Tuesday 2 November 2010, CSR purchased 100,000 ordinary shares of 0.1p each at prices between 319p and 322.4p per share of which 100,000 ordinary shares are being held in treasury.This represents approximately 0.1 per cent. of CSR's current issued ordinary share capital. Following the repurchase, 3,617,000 ordinary shares of 0.1p each are currently held by CSR in treasury and 181,223,312 ordinary shares of 0.1p each (excluding those ordinary shares of 0.1p each held in treasury) are currently in issue. Enquiries: CSR plc Will Gardiner, Chief Financial Officer Scott Richardson Brown, Corporate Finance & IR Director Tel: +44 (0) 1 FD James Melville-Ross Haya Herbert-Burns Tel: +44 (0) 20 7831 3113 This information is provided by RNS The company news service from the London Stock Exchange END POSEAPFAEFLEFFF Exhibit 1.2 Director Declaration RNS Number : 5241V CSR plc 03 November 2010 3 November 2010 CSR plc Notification of changes to other Board Appointments of an existing Non-executive Director of CSR plc CSR plc ('the Company') announces that it has been advised that Mr Andrew Allner, a non-executive director of the Company and chairman of the Audit Committee was appointed a non-executive director of AZ Electronic Materials S.A. with effect from 1 October 2010. On 3 November 2010, AZ Electronic Materials S.A. was admitted to the London Stock Exchange. With effect from that date, Mr Allner was also appointed chairman of the Audit Committee of AZ Electronic Materials S.A. This announcement is made pursuant to paragraph 9.6.14R of the Listing Rules. ENDS Enquiries: CSR plc Will Gardiner, Chief Financial Officer Scott Richardson Brown, Corporate Finance & IR Director Tel: +44 (0) 1 FD James Melville-Ross Haya Herbert-Burns Tel: +44 (0) 20 7831 3113 This information is provided by RNS The company news service from the London Stock Exchange END RDNZMMGMNFFGGZG
